      Case 4:21-cv-00141-WTM-CLR Document 1 Filed 05/07/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

 KEITH KENDRICK,

       Plaintiff,

 v.                                             CIVIL ACTION FILE NO:
                                                    ______________
 JASON LYBERGER and SWIFT
 TRANSPORTATION CO. OF
 ARIZONA, LLC,

       Defendants.

                           NOTICE OF REMOVAL
      Swift Transportation Co. of Arizona, LLC and Jason Lyberger (hereinafter

“Defendants”) submit this Notice of Removal of this action from the State Court of

Chatham County, Georgia, to the United States District Court for the Southern

District of Georgia, Savannah Division, respectfully showing as follows:

                                         1.

      Defendants are the named defendants in a civil action brought in the State

Court of Chatham County, Georgia, styled Keith Kendrick v. Jason Lyberger and

Swift Transportation Co. of Arizona, LLC, Civil Action File no. STCV21-00376.

Defendants consent to the removal of this action – there are no other parties from

whom consent is required to the removal of this action. Attached hereto are:
       Case 4:21-cv-00141-WTM-CLR Document 1 Filed 05/07/21 Page 2 of 6




       • Exhibit “A”: the Complaint filed February 24, 2021 by Plaintiff in the State

          Court of Chatham County;

       • Exhibit “B”: the Summons to Jason Lyberger filed February 24, 2021 by

          Plaintiff in the State Court of Chatham County;

       • Exhibit “C”: the Summons to Swift Transportation Co. of Arizona filed

          February 24, 2021 by Plaintiff in the State Court of Chatham County;

       • Exhibit “D”: the Answer of Defendants filed March 29, 2021 in the State

          Court of Chatham County;

       • Exhibit “E”: the Order granting plaintiff’s motion for appointment of

          special process server filed April 6, 2021 in the State Court of Chatham

          County;

       • Exhibit “F”: the affidavit of service on Jason Lyberger filed April 12, 2021

          in the State Court of Chatham County;

       Exhibits “A” through “F” comprise all process, pleadings, and orders served

on or currently in the possession of Defendants.

       Additionally, Plaintiffs have responded to Defendant Swift’s First Request for

Admission of Facts. These discovery responses are included herewith as Exhibit

“G.”
      Case 4:21-cv-00141-WTM-CLR Document 1 Filed 05/07/21 Page 3 of 6




                                           2.

      This action was commenced by the filing of Plaintiff’s Complaint on

February 24, 2021.

                                           3.

      This Court has jurisdiction over this action under 28 U.S.C. § 1332 because

there is complete diversity of citizenship between the Plaintiff and Defendants and

the amount in controversy exceeds the jurisdictional requirement of $75,000.00,

excluding interest and costs.

                                           4.

      Amount in Controversy. This case arises from a motor vehicle accident that

occurred on January 17, 2021. (Exh. A, Complaint, ¶ 6). Plaintiff alleges that as a

result of the accident, Plaintiff suffered multiple injuries. (Exh. A, Complaint, ¶ 8).

Plaintiff also alleged he has suffered “significant injuries, medical expenses, and

damages. These damages include emotional distress, personal inconvenience,

mental and physical pain and suffering, loss of enjoyment of life, due to the violence

of the collision and injuries to the Plaintiff’s body and nervous system, plus the

inability to lead a normal life.” (Exh. A, Complaint, ¶ 11). In his Complaint, Plaintiff

alleged past medical expenses “in excess of $10,000.00” in past medical expenses

for each Plaintiff. (Exh. A, Complaint, ¶¶ 11, 16).
      Case 4:21-cv-00141-WTM-CLR Document 1 Filed 05/07/21 Page 4 of 6




      The “jurisdictional amount may be apparent on the face of the Complaint if

the language clearly alleges extensive damages such as long-term medical expenses,

mental and physical pain and suffering, loss of enjoyment of life, loss of wages and

earning capacity, and permanent disability and disfigurement or other serious

injuries.” Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001). However,

as noted above, where Plaintiff alleged only “in excess of $10,000.00” in past

medical expenses, it was not apparent on the face of Plaintiff’s Complaint that the

subject action was removable. Thus, the subject action was not removable by

Defendants upon receipt of Plaintiff’s Complaint.

      Nonetheless, on April 28, 2021 Plaintiff provided responses to Defendant’s

Requests for Admission of Facts in the State court matter and has admitted that

Plaintiff claims total damages exceeding $75,000.00 as a result of the incident that

forms the basis of Plaintiffs’ Complaint. (Exh. G, Request for Admission response,

no. 1).

      As such, the amount in controversy exceeds the jurisdictional requirement of

$75,000.00.

                                          5.

      Timeliness. Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal is

timely as it is filed within 30 days after receipt by Defendants, through service or
      Case 4:21-cv-00141-WTM-CLR Document 1 Filed 05/07/21 Page 5 of 6




otherwise, of a copy of a paper from which it may first be ascertained that the case

is one which is or has become removable. As noted above, on or about April 28,

2021, Defendants received, through their undersigned counsel, responses to

Defendant’s Requests for Admission of Facts wherein Plaintiff admitted that he

seeks total damages exceeding $75,000.00 as a result of the incident that forms the

basis of Plaintiff’s Complaint. This Notice of Removal is filed within 30 days of

receipt of said admissions.

                                          6.

      Diversity of Citizenship. To the best of Defendants’ knowledge and

understanding, Plaintiff is a citizen of the state of Georgia. (Exh. A, Complaint, ¶

1).

      Defendant Swift Transportation Co. of Arizona, LLC was at the time of the

commencement of this action and still is a limited liability company organized under

the laws of the State of Delaware and its principal place of business in the State of

Arizona. For purposes of diversity jurisdiction, Defendant Swift Transportation Co.

of Arizona, LLC is deemed a citizen of Delaware and Arizona.

      Defendant Jason Lyberger is a citizen of the State of Florida.

                                          7.

      This action is removable to this Court pursuant to 28 U.S.C. §§ 1332, 1446(b).
     Case 4:21-cv-00141-WTM-CLR Document 1 Filed 05/07/21 Page 6 of 6




      WHEREFORE, Defendants pray that this Notice Removal be filed, this action

be removed to and proceed in this Court, and no further proceedings be had in the

State Court of Chatham County, Georgia.

      Respectfully submitted this 7th day of May, 2021.

                                          HAWKINS PARNELL & YOUNG LLP

303 Peachtree Street, N.E., Suite 4000    /s/ Michael J. Goldman
Atlanta, Georgia 30308-3243               Michael J. Goldman
(404) 614-7400                            Georgia Bar No. 300100
(404) 614-7500 (facsimile)                Counsel for Defendants
mgoldman@hpylaw.com
